DETAILED ACTION
This action is responsive to the application No. 16/967,705 filed on August 6, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I.	Claims 1 and 3-13, drawn to a method for producing a semiconductor device, classified in class H01L51, subclass 56.
Group II.	Claims 14 and 16-20, drawn to an apparatus for producing a flexible light-emitting device, classified in class H05B33, subclass 10.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “an apparatus for producing a flexible light-emitting device, comprising: a stage for supporting a multilayer stack which has a first surface and a second surface, the multilayer stack including a glass base which defines the first surface, a plurality of functional laver regions each including a TFT laver and a light-emitting device laver, a synthetic resin film provided between the glass base and the plurality of functional laver regions and bound to the glass base, the synthetic resin film including a plurality of flexible substrate regions respectively supporting the plurality of functional laver regions and an intermediate region surrounding the plurality of flexible substrate regions, and a protection sheet which covers the plurality of functional laver regions and which defines the second surface, the intermediate region and respective ones of the plurality of flexible substrate regions of the synthetic resin film being divided from one another and a lift-off light irradiation unit for irradiating with lift-off light an interface between the synthetic resin film and the glass base in the multilayer stack supported by the stage, wherein the lift-off light irradiation unit configured to performing: first light scanning for scanning the interface in a first direction parallel to the interface with the lift-off light in the form of a line beam which is transverse to the first direction, and second light scanning for scanning the interface in a second direction which is parallel to the interface and different from the first direction with the lift-off light in the form of a line beam which is transverse to the second direction, and wherein, in each of the first and second light scanning, an irradiation intensity of the lift-off light is modulated such that an irradiation intensity of the lift-off light for at least part of an interface between the intermediate region of the synthetic resin film and the glass base is lower than an irradiation intensity of the lift-off light for the interface between the plurality of flexible substrate regions of the synthetic resin film and the glass base, wherein the light-emitting device layer includes a plurality of arrayed micro LEDs, and the lift-off light irradiation unit comprises a laser light source,” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kishimoto (U.S. Pub # 2020/0287356) (at least Figs. 7C, 18A-C, and 20). Although Kishimoto does not disclose the particular method of use recited in the apparatus claim(s), it would be obvious to one of ordinary skill in the art that the apparatus disclosed by Kishimoto would be capable of performing the method of use, by adjusting the intensity of light in the intermediate regions as shown in Fig. 20. Kishimoto provides detailed discussion of how the light intensity may be controlled in paragraphs [0095]-[0100] & [0139]-[0140]. Further, one of ordinary skill in .
Group I contains further special technical features beyond those limitations that are shared. For example, Group I recites “irradiating the interface between the plurality of flexible substrate regions of the synthetic resin film and the glass base with the lift-off light includes first light scanning for scanning the interface in a first direction parallel to the interface with the lift-off light in the form of a line beam which is transverse to the first direction, and second light scanning for scanning the interface in a second direction which is parallel to the interface and different from the first direction with the lift-off light in the form of a line beam which is transverse to the second direction” in claims 1 and 3. Note that the underlined portions of the limitations constitute positively recited steps in a method, whereas in the apparatus claims of Group II the apparatus is merely “configured to” perform such steps. Additionally, claim 4 recites “wherein in each of the first and second light scanning, an irradiation intensity of the lift-off light is lower than a threshold level which is necessary for delaminating the plurality of flexible substrate regions of the synthetic resin film from the glass base through a single scanning cycle, and a sum of irradiation intensities of the lift-off light in the first and second light scanning is higher than the threshold level.” Since the apparatus of Kishimoto is capable of being configured as recited in the claims, but Kishimoto does not disclose performing the method of the claims, Groups I and II lack unity of invention.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I Figs. 4A-E, paragraphs [0045], [0051], [0055]-[0056], and [0058] (which appears to most closely correspond to Group I: claim 2 and Group II: claims 16, 19, and 20) 
Species II Figs. 27A-C & 28A-E, paragraphs [0088]-[0110] (which appears to most closely correspond to Group I: claims 1 and 4-13, and Group II: claims 14, 17, and 18) directed to a method (or apparatus) for producing a flexible light emitting device wherein the light off light is incoherent light (or the lift-off light irradiation unit comprises an incoherent light source).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892